666 F.2d 1036
109 L.R.R.M. (BNA) 2862, 93 Lab.Cas.  P 13,478
LOOSE LEAF HARDWARE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 80-1597.
United States Court of Appeals,Sixth Circuit.
Dec. 14, 1981.

William H. Bruckner, Tate, Bruckner & Sykes, Houston, Tex., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel and John P. Coyle, N. L. R. B., Washington, D. C., for respondent.
Before ENGEL and KENNEDY, Circuit Judges and PECK, Senior Circuit Judge.

ORDER

1
This matter is before the court upon cross petitions for review and enforcement of an order of the National Labor Relations Board, 251 NLRB No. 19, determining that the company violated sections 8(a)(5) and (1) of the National Labor Relations Act by refusing to bargain with Local Union No. 667 of the International Brotherhood of Teamsters following a union certification election in which 99 votes were cast for the union and 63 against.


2
In refusing to bargain with the Union, petitioner Loose Leaf Hardware, Inc., which had consented to the holding of the election, complained that the election was fatally tainted by certain misconduct of the union agents, particularly its business agent, one Ed Jones.  Jones' comments concerning the coercive tactics of the Union in connection with collective bargaining for a contract, e.g. the "accidents" that had befallen people who crossed Teamster picket lines, were claimed to have destroyed the laboratory conditions necessary to a free and fair election.


3
Upon a consideration of the record as a whole, the court is of the opinion that it was error for the Board to have denied the petitioner a hearing on its first two objections to the election, given the nature and the seriousness of the charges.  See Hickory Springs Manufacturing Co. v. NLRB, 645 F.2d 506 (5th Cir. 1981).  Accordingly,


4
IT IS ORDERED that the enforcement of the Board's order is denied and the cause is remanded to the Board for a hearing on the employer's first and second objections to the representation election held June 7, 1979.